ASSUMPSIT by a corporation on a subscription of stock. Plea — general issue. Judgment for the plaintiff. The plea of general issue admits the capacity of the plaintiff to sue. Guaga Company v. Dawson, 4 Blackf. *438202. — Harris v. Muskingum Co. id. 267. The Court takes notice officially of the public proclamations of the Governor. 1 Greenl. Ev. 65.
C. Dewey, for the plaintiff.
R. Crawford, for the defendant.
Every presumption is indulged in favor of the legal existence of a corporation after it has gone into operation. Ang. & Ames on Corp. 506.
The judgment is affirmed on the weight of evidence, with costs, and 1 per cent, damages.